UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios isconsin Avenue, Fl 4 Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2012 Date of reporting period:March 31, 2012 Item 1. Reports to Stockholders. FundX Upgrader Funds 2012 Semiannual Report March 31, 2012 Flagship Upgrader Funds FundX Upgrader Fund FundX Aggressive Upgrader Fund FundX Conservative Upgrader Fund FundX Flexible Income Fund ETF Funds FundX ETF Aggressive Upgrader Fund FundX ETF Upgrader Fund Hedged Funds FundX Tactical Upgrader Fund FundX Tactical Total Return Fund FundX Upgrader Funds Table of Contents Shareholder Letter 3 FundX Upgrader Fund Manager’s Discussion of Fund Performance 5 Schedule of Investments 6 FundX Aggressive Upgrader Fund Manager’s Discussion of Fund Performance 7 Schedule of Investments 8 FundX Conservative Upgrader Fund Manager’s Discussion of Fund Performance 9 Schedule of Investments 10 FundX Flexible Income Fund Manager’s Discussion of Fund Performance 11 Schedule of Investments 12 FundX ETF Aggressive Upgrader Fund Manager’s Discussion of Fund Performance 13 Schedule of Investments 14 FundX ETF Upgrader Fund Manager’s Discussion of Fund Performance 15 Schedule of Investments 16 FundX Tactical Upgrader Fund Manager’s Discussion of Fund Performance 17 Schedule of Investments 18 FundX Tactical Total Return Fund Manager’s Discussion of Fund Performance 20 Schedule of Investments 21 Statements of Assets and Liabilities 24 Statements of Operations 26 Statements of Changes in Net Assets 28 Financial Highlights 36 Notes to Financial Statements 44 Expense Example 52 Additional Information 54 WWW.UPGRADERFUNDS.COM 1969 – DAL Investment Company is a Registered Investment Advisor (RIA) 1976 – The firm starts publishing NoLoad FundX newsletter. 2001 –The firm packages its most popular growth model as a mutual fund, introducing the FundX Upgrader Fund (FUNDX). 2002 – Inception of three additional funds:FundX Aggressive Upgrader Fund (HOTFX),FundX Conservative Upgrader Fund (RELAX), and FundX Flexible Income Fund (INCMX). 2007 – In response to requests for ETF-only portfolios, the firm creates FundX ETF Upgrader Fund (REMIX) and FundX ETF Aggressive Upgrader Fund (UNBOX), two funds that invest solely in exchange traded funds (ETFs). 2008 – The firm announces a new mutual fund that isn’t always fully invested: FundX Tactical Upgrader Fund (TACTX). 2009 – FundX Tactical Total Return Fund (TOTLX) combines the firm’s bond fund strategy with its Tactical approach. 2012 – DAL Investment Company is renamed FundX Investment Group. FundX Upgrader Funds The FundX Upgrader Funds are a series of eight mutual funds that invest in underlying mutual funds and exchange traded funds (ETFs) based on our Upgrading strategy. The Funds offer varying levels of potential risk and reward. Knowledgeable Portfolio Management We’ve been managing portfolios of noload mutual funds since 1969. We monitor thousands of mutual funds and ETFs, and make timely portfolio changes. A Strategy You Can Understand The Upgrading strategy ranks noload mutual funds and ETFs based on trailing 1, 3, 6 and 12-month performance, buying top performers, then holding them only while they remain top-ranked based on near-term performance. The FundX Upgrader Funds have the flexibility to invest both domestically and globally in the sectors, regions and strategies we identify as being in sync with current market leadership. A Portfolio that Responds to Market Changes Market leadership rotates between large-cap and small-cap stocks, growth and value styles of investing, and global geographic regions.We align the FundX Upgrader Fund portfolios with leadership trends. We move incrementally to top ranked funds in our scoring system by progressively selling the lower ranked funds and reinvesting in the new leaders. FundX Upgrader Funds March 31, 2012 Dear Fellow Shareholders, In the six months that ended March 31, 2012 the U.S. equity markets have largely recovered from the volatile market conditions of our last Annual Report dated September 30, 2011. The S&P 500 Index has come a long way in a short time, rising 20% from its October 2011 lows to its March 2012 highs. The first quarter of 2012 was a particularly strong period with many broad stock market indexes posting their best first quarter returns in 14 years.But the recovery has been greeted cautiously by investors who have continued to pull money from equity funds in favor of bond funds. Because Markets Change The FundX Upgrader Fund portfolios produced solid gains for the six-months ending March 31, 2012.* Though most continue to lag their U.S. benchmarks for this time period, they are ahead of the global indices.Our Upgrading investment strategy can often lag during market transition periods and these last six months have certainly been a transition.Generally, the sectors and styles of the market that did worst last year have brought in the largest gains so far this year.At the same time the defensive positions in utilities and dividend funds that held up better during the market declines through October 2011, didn’t keep pace with more aggressive growth funds as the market rallied off the October 2011 lows. Our strategy moves us incrementally because market rotations have typically occurred in fits and starts until new trends are established.In the last six months, we have trimmed or replaced many of these more conservative positions in favor of growth funds.(See Manager’s Discussion of Fund Performance for more portfolio changes). While leadership has shifted from more defensive dividend funds to growth-oriented funds over the last six months, one trend has stayed the same:foreign funds have continued to lag domestic funds. Maintaining domestic portfolios during this period has helped our funds outpace global benchmarks. If the market rally continues, our fully invested equity funds are prepared to participate, while the Tactical funds, which aren’t typically fully invested, are positioned to have limited participation. (The Tactical funds have hedges in place that can restrain upside potential while aiming for relatively low volatility.) Our fixed income portfolio is widely diversified, holding a range of credit qualities from Treasuries to junk bonds. New Name, Same Strategy At the start of 2012, we changed the name of our investment firm from DAL Investment Company to FundX Investment Group.The new name better connects the firm with the FundX Upgrader Funds and our investment newsletter, NoLoad FundX. Although the name is new, our commitment to helping investors take advantage of changing markets remains unchanged. There is no change in the ownership of the firm, our same seasoned team of portfolio managers remains in place, and we continue to use the same Upgrading system to respond to changing markets.We continue to implement this strategy in the FundX Upgrader Funds on behalf of shareholders like you. Thank you for your continued confidence. We welcome you to call us if you have any questions or comments, or if you want to better understand how to use these funds in a portfolio. Sincerely, Janet Brown President, FundX Investment Group *Refer to Financial Highlights beginning on page 36 for the Funds’ six-month returns. WWW.UPGRADERFUNDS.COM - 3 - FundX Upgrader Funds Past performance does not guarantee future results. Mutual fund investing involves risk. Principal loss is possible. Because the Funds are “fund of funds”, an investor will indirectly bear the principal risks of the underlying funds, including but not limited to, risks associated with smaller companies, foreign securities, emerging markets, non-diversification, fixed income investments, and short sales. Because the fund invests in ETFs, it is subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a fund’s ability to sell its shares. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer term debt securities. References to other funds should not be interpreted as an offer of these securities. Diversification does not assure a profit or protect against a loss in a declining market. While the fund invests in no load Mutual Funds, management and other expenses still apply.Please refer to prospectus for further details. The information provided in this letter represents the opinion of the author and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Sector weighting and fund holdings are subject to change at any time and mention of them should not be construed as recommendations to buy or sell any security. Please refer to the Schedule of Investments in this report for further sector and holdings information. The S&P 500® Index is an unmanaged index generally representative of the market for the stocks of large sized U.S. companies. The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses, or taxes. The MSCI All Country World Index is a market capitalization weighted index designed to provide a broad measure of equity-market performance throughout the world. The MSCI ACWI is maintained by Morgan Stanley Capital International and is comprised of stocks from both developed and emerging markets. The MSCI EAFE Index is recognized as the pre-eminent benchmark in the United States to measure international equity performance. It comprises the MSCI country indices that represent developed markets outside of North America: Europe, Australasia and the Far East. The MSCI EMU (European Economic and Monetary Union) Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of countries within EMU.The Dow Jones Industrial Average (DJIA) is a price-weighted average of 30 significant stocks traded on the New York Stock Exchange and the NASDAQ. Duration is a commonly used measure of the potential volatility of the price of a debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity.Securities with a longer duration generally have more volatile prices than securities of comparable quality with a shorter duration. An investment cannot be made directly in an index. Current and future portfolio holdings are subject to risk. Must be preceded or accompanied by a prospectus. The FundX Upgrader Funds are distributed by Quasar Distributors, LLC. WWW.UPGRADERFUNDS.COM - 4 - FundX Upgrader Fund (FUNDX) FUNDX, our flagship fund, offers a popular growth portfolio that is primarily invested in core equity funds and ETFs and has limited exposure to more speculative funds and ETFs. We manage FUNDX using our Upgrading investment strategy, which aims to track major market trends. One recent trend is domestic U.S. stocks which had a strong six-month run through March 31.The Dow Jones Industrial Average and S&P 500, both major market indexes, made gains in excess of 20%, outpacing European and other foreign equity markets (MSCI EAFE and MSCI EMU both gained about 16%).FUNDX was well-positioned since we sold out of foreign stock funds in 2011 in our equity portfolios and have been almost entirely invested in domestic funds and ETFs. Within the U.S., large-cap growth was the place to be during this period, and FUNDX participated through positions in PowerShares QQQ (QQQ), Wells Fargo Advantage Growth (SGRNX) and iShares S&P 500 Growth Index (IVW). Upgrading attempts to keep assets in stronger performing areas of the market and out of weaker areas of the market, and one of the weaker areas in this six-month period was defensive sectors, which didn’t keep pace with the overall market, especially during the first quarter of 2012. We trimmed or replaced FUNDX’s positions in classic defensive holdings like FBR Gas Utility Index (GASFX) and in dividend funds like WisdomTree Large Cap Dividend (DLN), which had respectable returns but didn’t keep up with growth funds. Precious metals funds like iShares Silver Trust (SLV), Market Vectors Gold Miners (GDX) and SPDR Gold Trust (GLD) also stumbled and were sold. As we enter the second quarter of 2012, the core equity component of the portfolio is skewed toward large-cap and growth stocks, along with some value funds.FUNDX also invests up to 30% in more aggressive equities and currently holds sector funds focused on home builders, consumer staples and health sciences, as well as a mix of large-cap growth like MFS Massachusetts Investors Growth Stock (MGTIX) and small-cap value funds like iShares S&P SmallCap 600 Value (IJS). WWW.UPGRADERFUNDS.COM - 5 - FundX Upgrader Fund Schedule of Investments at March 31, 2012 (Unaudited) Shares Value INVESTMENT COMPANIES: 99.7% Core Funds: 69.6% Dreyfus Appreciation Fund $ iShares Dow Jones Select Dividend Index Fund iShares Russell 1000 Growth Index Fund iShares S&P 500 Growth Index Fund Mairs & Power Growth Fund Matthews Asian Growth & Income Fund Sequoia Fund SPDR Dow Jones Industrial Average ETF T. Rowe Price Blue Chip Growth Fund Vanguard Dividend Growth Fund Vanguard Fenway Equity Income Fund Vanguard Growth ETF Vanguard Mega Cap 300 Growth Fund WisdomTree Dividend Top 100 Ex-Financial Trust WisdomTree LargeCap Dividend Trust Total Core Funds Speculative Funds: 30.1% Consumer Staples Select Sector SPDR FBR Gas Utility Index Fund Healthcare Select Sector SPDR iShares Nasdaq Biotechnology Index Fund iShares S&P Small Cap 600 Value Index Fund MFS Massachusetts Investors Growth Stock Fund Powershares QQQ Trust SPDR S&P Homebuilders ETF T. Rowe Price Health Sciences Fund T. Rowe Price New Horizons Fund Technology Select Sector SPDR Touchstone Sands Capital Select Fund* Wells Fargo Advantage Growth Fund Total Speculative Funds Total Investment Companies (Cost $248,058,884) SHORT-TERM INVESTMENTS: 0.4% Fidelity Government Portfolio - Institutional, 0.01%# Total Short-Term Investments (Cost $1,098,491) Total Investments: 100.1% (Cost $249,157,375) Liabilities in Excess of Other Assets: (0.1)% ) Net Assets: 100.0% $ *Non-income producing. #Annualized seven-day yield as of March 31, 2012. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 6 - FundX Aggressive Upgrader Fund (HOTFX) The FundX Aggressive Upgrader Fund takes on more risk in the hope of achieving higher potential returns over time. The Fund typically holds a higher portion of its portfolio in sector and other more aggressive funds than core diversified funds. We manage HOTFX using our Upgrading investment strategy, which aims to track major market trends. One recent trend is domestic U.S. stocks which had a strong six-month run through March 31.The Dow Jones Industrial Average and S&P 500, both major market indexes, made gains in excess of 20%, outpacing European and other foreign equity markets (MSCI EAFE and MSCI EMU both gained about 16%).HOTFX was well-positioned since we sold out of foreign stock funds in 2011 in our equity portfolios and have been almost entirely invested in domestic stocks. Within the U.S., large-cap growth was the place to be during this period, and HOTFX participated through positions in Touchstone Sands Capital Select Growth (CFSIX), PowerShares QQQ (QQQ), Wells Fargo Advantage Growth (SGRNX), and iShares S&P 500 Growth Index (IVW). Upgrading attempts to keep assets in stronger performing areas of the market and out of weaker areas of the market, and one of the weaker areas in this six-month period was defensive sectors, which didn’t keep pace with the overall market, especially during the first quarter of 2012. We trimmed or replaced HOTFX’s positions in classic defensive holdings like FBR Gas Utility Index (GASFX) and in dividend funds like Vanguard Dividend Growth (VDIGX) and iShares Dow Jones Select Dividend (DVY), which had respectable returns but didn’t keep up with growth funds.Precious metals funds like iShares Silver Trust (SLV), Market Vectors Gold Miners (GDX) and SPDR Gold Trust (GLD) stumbled and were sold. As we enter the second quarter of 2012, the core equity component of the portfolio is skewed toward large-cap and growth stocks, along with some value funds.The majority of the portfolio is invested in more aggressive equities, dominated by technology (NASDAQ 100 is 20% of the total holdings), home builders, consumer staples and health sciences.Diversified large-cap growth like MFS Massachusetts Investors Growth Stock (MGTIX) and small-cap value funds like iShares S&P SmallCap 600 Value (IJS) fill out the mix. WWW.UPGRADERFUNDS.COM - 7 - FundX Aggressive Upgrader Fund Schedule of Investments at March 31, 2012 (Unaudited) Shares Value INVESTMENT COMPANIES: 100.0% Core Funds: 42.7% Dreyfus Appreciation Fund $ iShares Dow Jones Select Dividend Index Fund iShares Russell 1000 Growth Index Fund iShares S&P 500 Growth Index Fund Sequoia Fund SPDR Dow Jones Industrial Average ETF T. Rowe Price Blue Chip Growth Fund Vanguard Dividend Growth Fund Vanguard Fenway Equity Income Fund Vanguard Growth ETF Weitz Value Fund William Blair Growth Fund WisdomTree Dividend Top 100 Ex-Financial Trust Total Core Funds Speculative Funds: 57.3% Consumer Staples Select Sector SPDR Delafield Fund FBR Gas Utility Index Fund Healthcare Select Sector SPDR iShares Nasdaq Biotechnology Index Fund iShares S&P Small Cap 600 Value Index Fund iShares S&P SmallCap 600 Index Fund MFS Massachusetts Investors Growth Stock Fund Powershares QQQ Trust SPDR S&P Homebuilders ETF T. Rowe Price Health Sciences Fund T. Rowe Price New Horizons Fund TCW Select Equities Fund Technology Select Sector SPDR Touchstone Sands Capital Select Fund* Wells Fargo Advantage Growth Fund Total Speculative Funds Total Investment Companies (Cost $73,463,767) SHORT-TERM INVESTMENTS: 0.1% Fidelity Government Portfolio - Institutional, 0.01%# Total Short-Term Investments (Cost $105,121) Total Investments: 100.1% (Cost $73,568,888) Liabilities in Excess of Other Assets: (0.1)% ) Net Assets: 100.0% $ *Non-income producing. #Annualized seven-day yield as of March 31, 2012. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 8 - FundX Conservative Upgrader Fund (RELAX) The FundX Conservative Upgrader is a balanced mix of roughly 60% in core equity funds, with the balance in our Flexible Income strategy.The stock funds offer growth potential, while the bond funds are intended to stabilize volatility and diversify.RELAX is intended for long-term investors seeking a classic mix of stocks and bonds in a single mutual fund purchase. We manage the equity portion of RELAX using our Upgrading investment strategy, which aims to track major market trends and U.S. large-cap growth was the place to be during the six-months ending March 31. RELAX participated through positions in iShares Russell 1000 Growth (IWF), Dreyfus Appreciation (DGAGX) and iShares S&P 500 Growth (IVW). On the fixed income side, intermediate-term corporate bonds, particularly high yields, provided the biggest boost.These lower-credit-quality bonds made up about 20% of the portfolio by the end of the first quarter. U.S. government bonds showed strength in the fourth quarter 2011 as interest rates declined slightly, but were weak in the first quarter of 2012, losing the gains of the prior three months.U.S. Treasury and mortgage-backed bonds have remained a minority weighting in our fixed income model throughout the past six months. The fixed income portion of the portfolio has a duration that averages just under four years, with average maturity of just over six years.More than half the funds held in the fixed income component of RELAX fall in the intermediate maturity range.A very small position in dollar-hedged global bond rounds out a broad mix.At this time we are covering most of the bases in the fixed income sphere by staying widely diversified. WWW.UPGRADERFUNDS.COM - 9 - FundX Conservative Upgrader Fund Schedule of Investments at March 31, 2012 (Unaudited) Shares Value INVESTMENT COMPANIES: 99.7% Bond Funds: 27.6% DoubleLine Core Fixed Income Fund $ DoubleLine Total Return Bond Fund Dreyfus Investment Grade Intermediate Income Fund Fidelity GNMA Fund Fidelity Total Bond Fund Guggenheim BulletShares 2013 ETF iShares Barclays 1-3 Year Credit Fund iShares Barclays 3-7 Year Treasury Bond Fund Ivy High Income Fund Mainstay High Yield Corporate Bond Fund Total Bond Funds Core Funds: 60.5% Dreyfus Appreciation Fund ING Corporate Leaders Trust Fund iShares Dow Jones Select Dividend Index Fund iShares Russell 1000 Growth Index Fund iShares S&P 500 Growth Index Fund Sequoia Fund SPDR Dow Jones Industrial Average ETF T. Rowe Price Blue Chip Growth Fund Vanguard Dividend Growth Fund Vanguard Fenway Equity Income Fund Weitz Value Fund WisdomTree Dividend Top 100 Ex-Financial Trust WisdomTree LargeCap Dividend Trust Total Core Funds Total Return Funds: 11.6% Calamos Market Neutral Income Fund Manning & Napier Pro Blend Conservative Fund Merger Fund Vanguard Wellesley Income Fund Total Total Return Funds Total Investment Companies (Cost $47,498,203) SHORT-TERM INVESTMENTS: 0.0% Fidelity Government Portfolio - Institutional, 0.01%# Total Short-Term Investments (Cost $15,051) Total Investments: 99.7% (Cost $47,513,254) Other Assets in Excess of Liabilities: 0.3% Net Assets: 100.0% $ #Annualized seven-day yield as of March 31, 2012. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 10 - FundX Flexible Income Fund (INCMX) The FundX Flexible Income Fund is a total-return oriented portfolio that invests in bond funds and ETFs from key segments of the fixed income markets. It aims to continually align with current bond market leadership and to actively navigate the changing interest rate environment.INCMX may invest in bond fund alternatives, such as hedged equity or balanced funds, when they are deemed advantageous. Intermediate-term investment grade corporate bonds comprised the most sizeable portion of the portfolio. High yields bonds provided the biggest boost to the portfolio in the six months ending March 31.To help manage volatility, we limit exposure to these funds.Lower-credit-quality bonds made up about 20% of the portfolio by the end of the first quarter. U.S. government bonds showed strength in the fourth quarter 2011 as interest rates declined slightly, but were weak in the first quarter of 2012, losing the gains of the prior three months.U.S. Treasury and mortgage-backed bonds have remained a minority weighting in our fixed income model throughout the past six months. The portfolio duration averages just under four years, with average maturity of just over six years.More than half the funds held fall in the intermediate maturity range.We hold a range of credit qualities, from Treasuries to junk bonds, and a very small position in dollar-hedged global bond rounds out a broad mix.At this time we are covering most of the bases in the fixed income sphere by staying widely diversified. WWW.UPGRADERFUNDS.COM - 11 - FundX Flexible Income Fund Schedule of Investments at March 31, 2012 (Unaudited) Shares Value INVESTMENT COMPANIES: 99.9% Bond Funds: 79.1% DoubleLine Core Fixed Income Fund $ DoubleLine Total Return Bond Fund Dreyfus Investment Grade Intermediate Income Fund Fidelity GNMA Fund Fidelity Investment Grade Bond Fund Fidelity Total Bond Fund Guggenheim BulletShares 2013 ETF iShares Barclays 1-3 Year Credit Fund iShares Barclays 3-7 Year Treasury Bond Fund Ivy High Income Fund Mainstay High Yield Corporate Bond Fund PIMCO Global Bond Fund PIMCO GNMA Fund Total Bond Funds Total Return Funds: 20.8% Calamos Market Neutral Income Fund Manning & Napier Pro Blend Conservative Fund Merger Fund Vanguard Wellesley Income Fund Total Total Return Funds Total Investment Companies (Cost $133,445,686) SHORT-TERM INVESTMENTS: 0.0% Fidelity Government Portfolio - Institutional, 0.01%# Total Short-Term Investments (Cost $957) Total Investments: 99.9% (Cost $133,446,643) Other Assets in Excess of Liabilities: 0.1% Net Assets: 100.0% $ #Annualized seven-day yield as of March 31, 2012. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 12 - FundX ETF Aggressive Upgrader Fund (UNBOX) FundX ETF Aggressive Upgrader Fund invests exclusively in exchange traded funds (ETFs) with no restrictions on which sectors or styles it may invest in. It is intended for investors who are willing to take on above-average volatility with a goal of achieving long-term growth. UNBOX typically has relatively high exposure to sector ETFs, but it saw a slight decrease in speculative exposure in the six months ending March 31, from 83.7% as of September 30, 2011 down to 76.7%. Mid-cap ETFs like iShares S&P Mid Cap 400 Growth (IJK) and Rydex S&P Mid Cap 400 Pure Growth (RFG) were sold, as was SPDR Utilities (XLU). We replaced some of these more concentrated positions with core equity ETFs like iShares Russell 1000 Growth (IWF) and Vanguard Growth (VUG). Among the stronger performers over the six months ending March 31 were the SPDR Homebuilders (XHB) and the PowerShares QQQ Trust (QQQ).Less successful holdings included Market Vectors Gold Miners (GDX) and Energy Select SPDR (XLE), which were both sold by the end of this reporting period.As we enter the second quarter of 2012, the majority of the portfolio is invested in more aggressive equities, dominated by technology, home builders, and consumer discretionary, with nearly 23% of the portfolio invested in core equity ETFs focused primarily on large-cap growth. WWW.UPGRADERFUNDS.COM - 13 - FundX ETF Aggressive Upgrader Fund Schedule of Investments at March 31, 2012 (Unaudited) Shares Value INVESTMENT COMPANIES: 99.7% Core ETFs: 23.0% iShares Russell 1000 Growth Index Fund $ SPDR S&P 500 ETF Vanguard Growth ETF WisdomTree Dividend Top 100 Ex-Financial Trust WisdomTree LargeCap Dividend Trust Total Core ETFs Speculative ETFs: 76.7% Consumer Discretionary Select Sector SPDR Consumer Staples Select Sector SPDR Industrials Select Sector SPDR iShares Nasdaq Biotechnology Index Fund iShares S&P Small Cap 600 Value Index Fund iShares S&P SmallCap 600 Index Fund iShares Silver Trust* iShares Technology Index Fund iShares Dow Jones US Industrials Trust Powershares QQQ Trust SPDR S&P Homebuilders ETF Technology Select Sector SPDR Vanguard Consumer Discretionary ETF Total Speculative ETFs Total Investment Companies (Cost $12,485,190) SHORT-TERM INVESTMENTS: 0.3% Fidelity Government Portfolio - Institutional, 0.01%# Total Short-Term Investments (Cost $48,933) Total Investments: 100.0% (Cost $12,534,123) Liabilities in Excess of Other Assets: (0.0%) ) Net Assets: 100.0% $ *Non-income producing. #Annualized seven-day yield as of March 31, 2012. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 14 - FundX ETF Upgrader Fund (REMIX) The FundX ETF Upgrader Fund invests exclusively in exchange traded funds (ETFs) and offers a core equity portfolio that invests primarily in diversified equity funds.It is managed for investors seeking long-term growth with average stock market volatility. Large-cap growth was the place to be during this period, and REMIX participated through positions in PowerShares QQQ (QQQ), Vanguard Growth (VUG), and SPDR S&P 500 Growth (SPYG). Our Upgrading strategy attempts to keep assets in stronger performing areas of the market and out of weaker areas of the market. One of the weaker areas in this six month period was precious metals and we sold positions in iShares Silver Trust (SLV) and Market Vectors Gold Miners (GDX) in favor of small-cap ETFs like iShares S&P Small Cap 600 (IJR) and iShares S&P Small Cap 600 Value (IJS). As we enter the second quarter of 2012, the core equity component of the portfolio is skewed toward large-cap growth ETFs, along with a few value positions.REMIX also invests up to 30% in more aggressive equities and currently holds sector funds focused on home builders, consumer discretionary and technology. WWW.UPGRADERFUNDS.COM - 15 - FundX ETF Upgrader Fund Schedule of Investments at March 31, 2012 (Unaudited) Shares Value INVESTMENT COMPANIES: 99.6% Core ETFs: 73.0% iShares Dow Jones Select Dividend Index Fund $ iShares Russell 1000 Growth Index Fund SPDR Dow Jones Industrial Average ETF SPDR Series Trust S&P 500 Growth Vanguard Growth ETF WisdomTree Dividend Top 100 Ex-Financial Trust WisdomTree LargeCap Dividend Trust Total Core ETFs Speculative ETFs: 26.6% Consumer Discretionary Select Sector SPDR Industrials Select Sector SPDR iShares Dow Jones US Industrials Trust iShares Nasdaq Biotechnology Index Fund iShares S&P Small Cap 600 Value Index Fund iShares S&P SmallCap 600 Index Fund iShares Technology Index Fund Powershares QQQ Trust SPDR S&P Homebuilders ETF Technology Select Sector SPDR Total Speculative ETFs Total Investment Companies (Cost $6,349,819) SHORT-TERM INVESTMENTS: 0.3% Fidelity Government Portfolio - Institutional, 0.01%# Total Short-Term Investments (Cost $21,671) Total Investments: 99.9% (Cost $6,371,490) Other Assets in Excess of Liabilities: 0.1% Net Assets: 100.0% $ #Annualized seven-day yield as of March 31, 2012. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 16 - FundX Tactical Upgrader Fund (TACTX) The FundX Tactical Upgrader Fund uses our Upgrading strategy for fund selection, but it is typically not fully invested.Instead, the Fund utilizes hedging techniques such as options which aims to buffer volatility and help limit downside risk.This approach can also dampen upside potential, which should result in a portfolio with less dramatic swings than a fully invested equity portfolio. The key to the last six months was managing the volatility and avoiding potential whip-saws late in 2011 and buying into stocks during market dips and avoiding temptation to sell through the first quarter of 2012.Fund selection helped, leading us to move gradually out of defensive sectors and dividend funds and more into growth style ETFs. Being conservative limited the growth capacity during the strong first quarter for stocks.Our strategy is to reduce market exposure when market sentiment becomes complacent, or when the pace of gains appears unsustainable.We are happy with our absolute progress, and with our ability to smooth out some of the volatility late 2011.We may have done better if we had taken on more risk, especially through the extended rally through Q1 2012. As we enter the second quarter of 2012 the Tactical Upgrader Fund is positioned to have limited participation in further market gains, and in our view should be able to withstand a potential pullback with lower downside than the overall stock market, should one occur.The portfolio has hedges in place that may restrain upside potential while seeking to lower volatility.We are cautious based on investor sentiment and market action through the first quarter.For the intermediate term we are optimistic based on valuations, monetary conditions and broader trend strength. WWW.UPGRADERFUNDS.COM - 17 - FundX Tactical Upgrader Fund Schedule of Investments at March 31, 2012 (Unaudited) Shares Value INVESTMENT COMPANIES: 41.0% Core Funds: 33.3% iShares Russell 1000 Growth Index Fund $ iShares S&P 100 Index Fund ‡ SPDR Dow Jones Industrial Average ETF ‡ SPDR S&P 500 ETF ‡ Vanguard Growth ETF ‡ Total Core Funds Speculative Funds: 7.7% iShares Technology Index Fund Powershares QQQ Trust ‡ Technology Select Sector SPDR Total Speculative Funds Total Investment Companies (Cost $17,811,980) Contracts (100 shares per contract) PURCHASED OPTIONS: 1.1.% Call Options: 0.2% SPDR S&P 500 ETF, Expiration 4/5/12, Strike Price $140* Total Call Options Put Options: 0.9% SPDR S&P 500 ETF, Expiration 5/19/12 Strike Price $140* Total Put Options Total Purchased Options (Cost $458,837) Shares/Par Value SHORT-TERM INVESTMENTS: 62.9% Fidelity Government Portfolio - Institutional, 0.01%# United States Treasury Bill, Maturity Date 5/03/12, 0.038% United States Treasury Bill, Maturity Date 6/28/12, 0.069% United States Treasury Bill, Maturity Date 7/12/12, 0.079% United States Treasury Bill, Maturity Date 7/26/12, 0.079% United States Treasury Bill, Maturity Date 9/20/12, 0.135% Total Short-Term Investments (Cost $27,625,127) Total Investments: 105.0% (Cost $45,895,944) Liabilities in Excess of Other Assets: (5.0)% ) Net Assets: 100.0% $ *Non-income producing. #Annualized seven-day yield as of March 31, 2012. ‡Held in connection with open written call options. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 18 - FundX Tactical Upgrader Fund Schedule of Options Written at March 31, 2012 (Unaudited) Contracts (100 shares per contract) Value Call Options Written iShares S&P 100 Index Fund, Expiration 4/21/12, Strike Price $64* $ ) Powershares QQQ Trust, Expiration 4/21/12, Strike Price $67* ) SPDR Dow Jones Industrial Average ETF, Expiration 4/21/12, Strike Price $133* ) SPDR S&P 500 ETF, Expiration 4/21/12, Strike Price $141* ) SPDR S&P 500 ETF, Expiration 4/21/12, Strike Price $142* ) Vanguard Growth ETF, Expiration 4/21/12, Strike Price $71* ) Total Call Options Written ) Put Options Written Powershares QQQ Trust, Expiration 4/21/12, Strike Price $67* ) SPDR S&P 500 ETF, Expiration 4/21/12, Strike Price $138* ) Total Put Options Written ) Total Options Written (Premiums received $206,013) $ ) *Non-income producing. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 19 - FundX Tactical Total Return Fund (TOTLX) The Tactical Total Return fund (TOTLX) may be a useful vehicle for conservative investors who seek to combine our risk-managed tactical equity model with our flexible income strategy. TOTLX is approaching its 3-year anniversary at the end of May and continues to pursue both income and capital gains while endeavoring to smooth out some of the bumps associated with stock and balanced fund investing. Since our last report, the diversified fixed income component of the portfolio and the hedged equity strategy contributed to steady gains. Being conservative limited the growth capacity of the hedged equity portion of the portfolio during the strong first quarter for stocks.Our strategy is to reduce market exposure when market sentiment becomes complacent, or when the pace of gains appears unsustainable.We are happy with our absolute progress, and with our ability to smooth out some of the volatility late 2011. We may have done better if we had taken on more risk, especially through the extended rally through Q1 2012. Intermediate-term investment grade corporate bonds comprised the most sizeable portion of the fixed income within TOTLX. High yields bonds provided the biggest boost to the fixed income part of TOTLX in the six months ending March 31.To help manage volatility, we limit exposure to these funds.Lower-credit-quality bonds made up about 20% of the fixed income portion of the portfolio by the end of the first quarter. WWW.UPGRADERFUNDS.COM - 20 - FundX Tactical Total Return Fund Schedule of Investments at March 31, 2012 (Unaudited) Shares Value INVESTMENT COMPANIES: 60.0% Bond Funds: 29.3% DoubleLine Core Fixed Income Fund $ DoubleLine Total Return Bond Fund Fidelity GNMA Fund Fidelity Total Bond Fund Guggenheim BulletShares 2013 ETF iShares Barclays 1-3 Year Credit Fund iShares Barclays 3-7 Year Treasury Bond Fund Ivy High Income Fund Mainstay High Yield Corporate Bond Fund Total Bond Funds Core Funds: 18.1% iShares Russell 1000 Growth Index Fund iShares S&P 100 Index Fund ‡ SPDR Dow Jones Industrial Average ETF ‡ SPDR S&P 500 ETF ‡ Vanguard Growth ETF ‡ Total Core Funds Speculative Funds: 4.2% iShares Technology Index Fund Powershares QQQ Trust Technology Select Sector SPDR Total Speculative Funds Total Return Funds: 8.4% Calamos Market Neutral Income Fund Manning & Napier Pro Blend Conservative Fund Merger Fund Vanguard Wellesley Income Fund Total Total Return Funds Total Investment Companies (Cost $4,783,367) Contracts (100 shares per contract) PURCHASED OPTIONS: 0.6% Call Options: 0.1% 80 SPDR S&P 500 ETF, Expiration 4/5/12, Strike Price $140* Total Call Options Put Options: 0.5% SPDR S&P 500 ETF, Expiration 5/19/12, Strike Price $140* Total Put Options Total Purchased Options (Cost $45,884) The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 21 - FundX Tactical Total Return Fund Schedule of Investments at March 31, 2012 (Unaudited), Continued Shares/Par Value Value SHORT-TERM INVESTMENTS: 42.8% Fidelity Government Portfolio - Institutional, 0.01%# $ United States Treasury Bill, Maturity Date 5/03/12, 0.038% United States Treasury Bill, Maturity Date 6/28/12, 0.069% United States Treasury Bill, Maturity Date 7/12/12, 0.079% United States Treasury Bill, Maturity Date 7/26/12, 0.079% United States Treasury Bill, Maturity Date 9/20/12, 0.135% Total Short-Term Investments (Cost $3,467,840) Total Investments: 103.4% (Cost $8,297,091) Liabilities in Excess of Other Assets: (3.4)% ) Net Assets: 100.0% $ *Non-income producing. #Annualized seven-day yield as of March 31, 2012. ‡Held in connection with open written call options. Schedule of Options Written at March 31, 2012 (Unaudited) Contracts (100 shares per contract) Value Call Options Written 10 iShares S&P 100 Index Fund, Expiration 4/21/12, Strike Price $64* $ ) 30 Powershares QQQ Trust, Expiration 4/21/12, Strike Price $67* ) 10 SPDR Dow Jones Industrial Average ETF, Expiration 4/21/12, Strike Price $133* ) 10 SPDR S&P 500 ETF, Expiration 4/21/12, Strike Price $141* ) 20 SPDR S&P 500 ETF, Expiration 4/21/12, Strike Price $142* ) 15 Vanguard Growth ETF, Expiration 4/21/12, Strike Price $71* ) Total Call Options Written ) Put Options Written 40 Powershares QQQ Trust, Expiration 4/21/12, Strike Price $67* ) 40 SPDR S&P 500 ETF, Expiration 4/21/12, Strike Price $138* ) Total Put Options Written ) Total Options Written (Premium received $20,620) $ ) *Non-income producing. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 22 - FundX Upgrader Funds (This Page Intentionally Left Blank.) WWW.UPGRADERFUNDS.COM - 23 - FundX Upgrader Funds Statements of Assets and Liabilities at March 31, 2012 (Unaudited) FundX FundX Aggressive FundX Conservative FundX Flexible Upgrader Fund Upgrader Fund Upgrader Fund Income Fund ASSETS Investments in securities, at value (identified cost $249,157,375, $73,568,888, $47,513,254, $133,446,643,respectively) (Note 2) $ Cash 30 30 30 30 Receivables: Investment securities sold — Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Investment securities purchased Fund shares redeemed Due to custodian — — — Investment advisory fees, net Administration fees Custody fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ Net assets applicable to shares outstanding $ Shares outstanding; unlimited number of shares authorized without par value Net asset value, offering and redemption price per share $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized gain (loss) on investments ) ) ) Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 24 - FundX Upgrader Funds Statements of Assets and Liabilities at March 31, 2012 (Unaudited), Continued FundX ETF Aggressive FundX ETF FundX Tactical FundX Tactical Upgrader Fund Upgrader Fund Upgrader Fund Total Return Fund ASSETS Investments in securities, at value (identified cost $12,534,123, $6,371,490, $45,895,944, $8,297,091, respectively) (Note 2) $ Cash 30 30 Deposits at brokers for written options — — Receivables: Investment securities sold Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Written Options, at value (Premiums received of $0, $0, $206,013 and $20,620, respectively) — — Payables: Investment securities purchased — Fund shares redeemed — Investment advisory fees, net Administration fees Custody fees 84 Fund accounting fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ Net assets applicable to shares outstanding $ Shares outstanding; unlimited number of shares authorized without par value Net asset value, offering and redemption price per share $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed (accumulated) net investment income (loss) ) Accumulated net realized gain (loss) on investments ) ) ) Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 25 - FundX Upgrader Funds Statements of Operations For the Six Months Ended March 31, 2012 (Unaudited) FundX FundX Aggressive FundX Conservative FundX Flexible Upgrader Fund Upgrader Fund Upgrader Fund Income Fund INVESTMENT INCOME Dividends $ Interest 47 9 18 59 Total investment income EXPENSES (NOTE 3) Investment advisory fees Transfer agent fees Administration fees Fund accounting fees Reports to shareholders Registration fees Audit fees Custody fees Miscellaneous expenses Chief Compliance Officer fees Trustee fees Legal fees Interest expense (Note 6) Insurance expense Total expenses Less: expenses paid indirectly (Note 3) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain (loss) on investments ) Capital gain distributions from regulated investment companies Change in net unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 26 - FundX Upgrader Funds Statements of Operations For the Six Months Ended March 31, 2012 (Unaudited), Continued FundX ETF Aggressive FundX ETF FundX Tactical FundX Tactical Upgrader Fund Upgrader Fund Upgrader Fund Total Return Fund INVESTMENT INCOME Dividends $ Interest 6 3 Total investment income EXPENSES (NOTE 3) Investment advisory fees Transfer agent fees Audit fees Registration fees Administration fees Reports to shareholders Fund accounting fees Legal fees Chief Compliance Officer fees Trustee fees Custody fees Interest expense (Note 6) — — Insurance expense Miscellaneous expenses Total expenses Less: fees waived ) ) — ) Less: expenses paid indirectly (Note 3) — — ) — Net expenses Net investment income (loss) ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on: Investments Written options — — Net realized gains Capital gain distributions from regulated investment companies — — — Change in net unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 27 - FundX Upgrader Fund Statements of Changes in Net Assets Six Months Ended March 31, 2012 Period Ended Year Ended (Unaudited) September 30, 2011(a) October 31, 2010 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income (loss) $ $ ) $ Net realized gain on investments Capital gain distributions from regulated investment companies Change in net unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resultingfrom operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) ) Total distributions to shareholders ) ) ) CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares(b) Total increase (decrease) in net assets ) ) NET ASSETS Beginning of period/year End of period/year $ $ $ Undistributed net investment income $ $ $ (a) Effective September 30, 2011, the Funds changed their fiscal year end from October 31 to September 30. The information presented is for the period from November 1, 2010 to September 30, 2011. (b) Summary of capital share transactions is as follows: Six Months Ended March 31, 2012 Period Ended Year Ended (Unaudited) September 30, 2011(a) October 31, 2010 Shares Paid-in Capital Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ $ Shares issued in reinvestment of distributions Shares redeemed (c) Net decrease ) $ ) ) $ ) ) $ ) (c) Net of redemption fees of $3,328, $48,081 and $43,612, respectively. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 28 - FundX Aggressive Upgrader Fund Statements of Changes in Net Assets Six Months Ended March 31, 2012 Period Ended Year Ended (Unaudited) September 30, 2011(a) October 31, 2010 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income (loss) $ $ ) $ Net realized gain on investments Capital gain distributions from regulated investment companies Change in net unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resultingfrom operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income — ) ) Total distributions to shareholders — ) ) CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares(b) Total increase (decrease) in net assets ) ) NET ASSETS Beginning of period/year End of period/year $ $ $ Undistributed net investment income $ $ — $ (a) Effective September 30, 2011, the Funds changed their fiscal year end from October 31 to September 30. The information presented is for the period from November 1, 2010 to September 30, 2011. (b) Summary of capital share transactions is as follows: Six Months Ended March 31, 2012 Period Ended Year Ended (Unaudited) September 30, 2011(a) October 31, 2010 Shares Paid-in Capital Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ $ Shares issued in reinvestment of distributions — — Shares redeemed (c) Net decrease ) $ ) ) $ ) ) $ ) (c) Net of redemption fees of $1,235, $5,543 and $7,393, respectively. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 29 - FundX Conservative Upgrader Fund Statements of Changes in Net Assets Six Months Ended March 31, 2012 Period Ended Year Ended (Unaudited) September 30, 2011(a) October 31, 2010 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ $ Net realized gain (loss) on investments ) Capital gain distributions from regulated investment companies Change in net unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resultingfrom operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) ) Total distributions to shareholders ) ) ) CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets derived from net change in outstanding shares(b) ) ) Total increase (decrease) in net assets ) ) NET ASSETS Beginning of period/year End of period/year $ $ $ Undistributed net investment income $ $ $ (a) Effective September 30, 2011, the Funds changed their fiscal year end from October 31 to September 30. The information presented is for the period from November 1, 2010 to September 30, 2011. (b) Summary of capital share transactions is as follows: Six Months Ended March 31, 2012 Period Ended Year Ended (Unaudited) September 30, 2011(a) October 31, 2010 Shares Paid-in Capital Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ $ Shares issued in reinvestment of distributions Shares redeemed (c) Net increase (decrease) ) $ ) ) $ ) $ (c) Net of redemption fees of $15,076, $8,479 and $3,642, respectively. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 30 - FundX Flexible Income Fund Statements of Changes in Net Assets Six Months Ended March 31, 2012 Period Ended Year Ended (Unaudited) September 30, 2011(a) October 31, 2010 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ $ Net realized gain on investments Capital gain distributions from regulated investment companies Change in net unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resultingfrom operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) ) From net realized gain ) ) — Total distributions to shareholders ) ) ) CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets derived from net change in outstanding shares(b) ) ) Total increase (decrease) in net assets ) ) NET ASSETS Beginning of period/year End of period/year $ $ $ Undistributed net investment income $ $ $ (a) Effective September 30, 2011, the Funds changed their fiscal year end from October 31 to September 30. The information presented is for the period from November 1, 2010 to September 30, 2011. (b) Summary of capital share transactions is as follows: Six Months Ended March 31, 2012 Period Ended Year Ended (Unaudited) September 30, 2011(a) October 31, 2010 Shares Paid-in Capital Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ $ Shares issued in reinvestment of distributions Shares redeemed (c) Net increase (decrease) ) $ ) $ ) $ ) (c) Net of redemption fees of $2,313, $15,734 and $8,131, respectively. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 31 - FundX ETF Aggressive Upgrader Fund Statements of Changes in Net Assets Six Months Ended March 31, 2012 Period Ended Year Ended (Unaudited) September 30, 2011(a) October 31, 2010 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income (loss) $ $ ) $ Net realized gain on investments Capital gain distributions from regulated investment companies — — Change in net unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resultingfrom operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income — ) ) Total distributions to shareholders — ) ) CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares(b) Total decrease in net assets ) ) ) NET ASSETS Beginning of period/year End of period/year $ $ $ Undistributed net investment income $ $
